Citation Nr: 1018844	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  09-17 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
bilateral hearing loss.

2.  Entitlement to service connection for non-Hodgkin's 
lymphoma, to include as due to inservice exposure to 
dichlorodiphenyltrichloroethane.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION


The Veteran served on active duty from February 1954 to May 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision by 
the Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO).  

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the remand portion of the 
decision below, and is remanded to the RO via the Appeals 
Management Center in Washington, D.C.

The issue of entitlement to service connection for tinnitus 
was raised by the Veteran's representative during his 
November 2009 hearing before the Board.  However, that issue 
has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.

At the November 2009 Board hearing, the Veteran submitted 
additional evidence with a waiver of his right to have the RO 
readjudicate his claim with the additional evidence.  The 
Veteran submitted more evidence in January 2010.  In May 
2010, the Veteran's representative submitted a waiver of his 
right to have the RO readjudicate the Veteran's claim with 
the additional evidence.  See 38 C.F.R. § 20.1304(c) (2009).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  In a July 2004 rating decision, the RO denied the 
Veteran's claim of entitlement to service connection for 
bilateral hearing loss because the evidence did not reflect 
that the Veteran's bilateral hearing loss occurred in or was 
caused by active duty service.  Although provided notice of 
this decision that same month, the Veteran did not perfect an 
appeal thereof.

2.  Evidence associated with the claims file since the 
unappealed July 2004 rating decision is new and material and 
raises a reasonable possibility of substantiating the claim 
for entitlement to service connection for bilateral hearing 
loss.

3.  The evidence of record demonstrates that the Veteran's 
non-Hodgkin's lymphoma is related to active duty service.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted since the 
RO's July 2004 rating decision, and the Veteran's claim for 
service connection for bilateral hearing loss is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2009).

2.  Non-Hodgkin's lymphoma was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).  Without deciding whether the notice and 
development requirements have been satisfied in the present 
case, the Board is not precluded from adjudicating the issues 
of whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
bilateral hearing loss and the issue of entitlement to 
service connection for non-Hodgkin's lymphoma.  This is so 
because the Board is taking action favorable to the Veteran 
by reopening the claim for service connection for bilateral 
hearing loss and by granting the Veteran's claim for 
entitlement to service connection for non-Hodgkin's lymphoma.  
As such, this decision poses no risk of prejudice to the 
Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); see also Pelegrini v. Principi, 17 Vet. App. 412 
(2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

I.  Bilateral Hearing Loss

The Veteran contends that he has submitted new and material 
evidence sufficient to reopen his claim of entitlement to 
service connection for bilateral hearing loss.

Although a decision is final, a claim will be reopened if new 
and material evidence is presented.  38 U.S.C.A. § 5108.  
Because the July 2004 RO decision is the last final 
disallowance with regard to the Veteran's claim for service 
connection for bilateral hearing loss, the Board must review 
all of the evidence submitted since that action to determine 
whether the Veteran's claim for service connection should be 
reopened and readjudicated on a de novo basis.  Evans v. 
Brown, 9 Vet. App. 273, 282-83 (1996).  If new and material 
evidence is presented with respect to a claim which has been 
disallowed, the Board shall reopen the claim and review the 
former disposition of the claim.  38 U.S.C.A. § 5108.

New and material evidence can be neither cumulative, nor 
redundant, of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  "New" evidence means existing evidence not 
previously submitted to VA.  "Material" evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  See 38 C.F.R. § 
3.156(a).

The Veteran's initial claim seeking service connection for 
bilateral hearing loss was denied by the RO in a July 2004 
rating decision on the basis that the evidence did not show 
that the Veteran's bilateral hearing loss occurred in or was 
caused by service.  Specifically, the RO found that the 
evidence did not show "a definite causal relationship 
between [his] present bilateral hearing loss and noise 
exposure during military service."  Although provided notice 
of the July 2004 rating decision that same month, the Veteran 
did not timely file a notice of disagreement thereafter.  
Thus, the July 2004 RO decision is final based on the 
evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 
3.104 (2009).  

In this case, although the RO found in a September 2007 
rating decision that the Veteran had not submitted new and 
material evidence to reopen his claim of entitlement to 
service connection for bilateral hearing loss, in a May 2009 
statement of the case, the RO reopened the Veteran's claim of 
entitlement to service connection for bilateral hearing loss.

However, the RO's determination is not binding on the Board, 
and the Board must first decide whether new and material 
evidence has been received to reopen the claim.  Barnett v. 
Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. 
Brown, 4 Vet. App. 239, 244 (1993) (holding that Board 
reopening is unlawful when new and material evidence has not 
been submitted).  Because the July 2004 rating decision is 
the last final disallowance for the Veteran's claim of 
entitlement to service connection for bilateral hearing loss, 
the Board must review all of the evidence submitted since 
that action to determine whether the Veteran's claim should 
be reopened and readjudicated on a de novo basis.  Evans, 9 
Vet. App. at 282-83.

Comparing the evidence received since the RO's July 2004 
rating decision to the previous evidence of record, the Board 
finds that the additional evidence submitted includes 
evidence which is new and material to the issue of 
entitlement to service connection for bilateral hearing loss.  
Specifically, the Veteran submitted a January 2010 letter 
from B.S., M.D. which reflects the opinion that the Veteran's 
inservice exposure to loud noise "has probably been the 
cause of his unilateral right-sided hearing loss, thus his 
hearing disability."  Further, the Veteran provided 
additional statements and testimony explaining his inservice 
acoustic trauma which were not of record at the time of the 
July 2004 rating decision.  Thus, this newly received 
evidence raises a reasonable possibility of substantiating 
the Veteran's claim for service connection herein.  
Accordingly, new and material evidence has been submitted, 
and the claim for entitlement to service connection for 
bilateral hearing loss is reopened.

II.  Non-Hodgkin's Lymphoma

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).

The Veteran contends that he is entitled to service 
connection for non-Hodgkin's lymphoma.  In various lay 
statements and during his November 2009 hearing before the 
Board, the Veteran testified that he was exposed to 
dichlorodiphenyltrichloroethane (DDT) during active duty 
service.  He stated that he believed his exposure to DDT 
caused his non-Hodgkin's lymphoma.  Specifically, he reported 
that his military occupational specialty was chemical 
specialist, and that he was assigned to the Command 
Maintenance Inspection team.  He stated that his duties 
included inspecting, repairing, and maintaining chemical 
equipment and delivering supplies.  He also indicated that 
his responsibilities included spraying a DDT mixture 
throughout villages in Korea to kill mosquitos which were 
determined to be responsible for the spread of malaria.  He 
reported that DDT was stored in 55-gallon drums, and that he 
would mix the DDT with fog oil, run it through smoke 
generators, and drive through villages spraying the areas 
with the mixture.  He indicated that he performed these 
duties every night for 30 days.  He also reported that the 
DDT would gum up like syrup and clog the machines, and that 
he would have to handle the DDT to repair the machines.  He 
noted that he did not wear gloves or use a mask when working 
with the DDT.  The Veteran also reported that, after he 
finished his work with the DDT, he lost his appetite, could 
not sleep, and lost weight.  He noted that, eventually, he 
felt better and everything was okay.

The Veteran's service treatment records are negative for any 
diagnoses of or treatment for non-Hodgkin's lymphoma or 
exposure to DDT.  His April 1959 separation examination 
reflects that everything was normal.  In a report of medical 
history, completed at that time, the Veteran did not indicate 
a history of any of the listed symptoms or disorders, except 
for a noted history of mumps and exposure to a radioactive 
substance.  In a May 1959 statement, the Veteran affirmed 
that there was no change in his physical condition since his 
last final physical examination in April 1959.  While a 
September 1954 record reflects that the Veteran was exposed 
to ionizing radiation from July 5, 1954 through August 28, 
1954, it does not show that he was exposed to DDT.  The 
Veteran's personnel records reflect that his military 
occupational specialty was Chemical Equipment Repairman, and 
that he was assigned to the U.S.A. Chemical Depot APO 76.  

Private medical treatment records from December 2002 through 
March 2007 reveal diagnoses of and treatment for non-
Hodgkin's lymphoma.  In December 2002, the Veteran complained 
of a testicular mass that he had for about one year.  He 
noted that it was small but had gradually gotten bigger.  A 
December 2002 surgical pathology report reflected a finding 
of large cell type malignant lymphoma of the right testicle.  
A January 2003 record reflects a diagnosis of large cell 
lymphoma with no spread.  An April 2003 record notes that the 
Veteran had finished chemotherapy.  In April 2004, the 
Veteran reported that he underwent an orchiectomy.  The 
diagnosis was lymphoma of both testes.  A March 2007 record 
notes that the Veteran had a recurrence of lymphoma in his 
knee that took from April to August to diagnose.  He 
underwent radiation therapy and chemotherapy.  His leg was 
weak and he had a foot drop.

Private medical treatment records from April 2003 through 
March 2006 reveal diagnoses of and treatment for non-
Hodgkin's lymphoma.  An April 2003 record reflects a 
diagnosis of testicular lymphoma and that the Veteran 
completed four cycles of chemotherapy.  In August 2003, the 
Veteran complained of lesions on his face that kept 
recurring.  The diagnosis was history of testicular lymphoma.  
A February 2004 record reflects that the Veteran was 
initially seen in January 2003 after having been found to 
have large cell non-Hodgkin's lymphoma of the right testicle, 
for which he underwent resection.  He was treated 
postoperatively with four cycles of chemotherapy and Rituxan.  
Bone marrow biopsy and staging studies were negative at that 
time, and he completed therapy in March 2003.  In January 
2004, the Veteran was found to have a generalized enlargement 
of his left testicle.  Biopsy was positive for lymphoma, and 
he then underwent a left orchiectomy.  The disease was found 
to have extended into the epididymis and distal spermatic 
cord.  The Veteran underwent a computed tomography (CT) scan 
of the chest, abdomen, and pelvis with no evidence of 
systemic disease.  In May 2004, the Veteran had no symptoms 
of lymphoma.  

VA treatment records from March 2004 through March 2007 
reveal diagnoses of and treatment for non-Hodgkin's lymphoma, 
including chemotherapy and radiation treatment.  A December 
2006 record notes a diagnosis of non-Hodgkin's lymphoma with 
recurrence in the left knee.  A January 2007 record reflects 
a diagnosis of diffuse large B-cell lymphoma, non-Hodgkin's 
lymphoma of both testicles in 2002.  The record indicates 
that the Veteran was treated with chemotherapy and 
orchiectomy, and that he presented with left thigh lesions in 
July 2006 which were consistent with recurrent non-Hodgkin's 
lymphoma.  He was again started on chemotherapy treatment in 
August 2006, and had completed five cycles by January 2007.  
A February 2007 record notes that the Veteran had completed 
six cycles of chemotherapy for the recurrence of non-
Hodgkin's lymphoma on his left thigh.  The report also 
reflects that, based on staging studies, the Veteran was in 
complete remission.  The Veteran noted his concern over his 
left foot drop, which became worse with each chemotherapy 
treatment.  The diagnoses were recurrent non-Hodgkin's 
lymphoma in complete remission and left foot drop secondary 
to chemotherapy.  A March 2007 record indicates that the 
Veteran was in complete remission, but that he had lower 
extremity edema secondary to chemotherapy.

A February 2007 response from the National Personnel Records 
Center reflects that there was no evidence that the Veteran 
was exposed to herbicides during active duty service.

VA treatment records from April 2007 through September 2007 
reflect diagnoses of and treatment for non-Hodgkin's 
lymphoma.  An April 2007 record notes that the Veteran was 
doing much better but still had a left foot drop.  The 
diagnoses included lymphoma, pain in the left knee, and 
status post recurrent lymphoma in the left knee status post 
radiation and chemotherapy with left foot drop.  Another 
August 2007 record indicates that the Veteran was generally 
doing well with no major complaints except left lower 
extremity swelling and left foot drop.  An August 2007 record 
reveals diagnoses of non-Hodgkin's lymphoma, diffuse large B-
cell lymphoma status post six cycles of chemotherapy 
completed in January 2007 with February 2007 CT scans 
documenting remission; peripheral neuropathy with left foot 
drop, and leukopenia.  A May 2007 electromyography (EMG) 
study revealed findings indicative of peripheral neuropathy 
along with left peroneal palsy and possibly radiation-induced 
fibrotic changes at the left lower limb muscles.  A May 2007 
record reflects that laboratory testing showed mildly 
decreased white blood count with an increasing percentage of 
lymphocyte and increased lactate dehydrogenase.  The record 
also indicates that an EMG showed that the Veteran had 
peroneal nerve palsy which caused his foot drop.  The record 
also notes that the Veteran received palliative radiation 
therapy to the left femur and completed chemotherapy in 
September 2006.  The Veteran refused to receive any further 
chemotherapy due to his worsening foot drop.  Another May 
2007 record reports that there was no evidence of recurrence.

In a March 2007 statement, B.K., M.D. reported that the 
Veteran's lymphoma was related to his exposure to DDT during 
service, noting that the Veteran was exposed to DDT daily for 
at least six hours for 30 days straight while serving in 
Korea.  In a July 2007 letter, Dr. B.K. noted the Veteran's 
reported history of exposure to DDT during service; reported 
that he had diagnoses of reflux esophagus, rheumatoid 
arthritis, lymphoma of the right testicle in 2002, subsequent 
left testicular lymphoma in 2004, lymphoma of the left knee 
in 2006, hearing loss, and an episode of shingles; and opined 
that "all of this . . . is related to his 
chemical/radiological/biological elements that he may or may 
not have been aware of while he was in the service most 
specifically the pesticide mentioned above.  This exposure 
probably greatly reduced his immune system and probably is a 
contributing factor to his immunological related problems."

In a November 2007 statement, an unidentified physician 
reported that the Veteran's lymphoma was possibly related to 
his exposure to DDT.

VA treatment records from February 2008 through June 2009 
reveal continued diagnoses of and treatment for non-Hodgkin's 
lymphoma.  A February 2008 record reflects that the Veteran 
was undergoing radiation treatment on the "lump left foot 
for lipoma," and that he received 20 treatments.  The 
diagnoses included lymphoma and status post recurrent 
lymphoma left knee, status post radiation and chemotherapy, 
and dropped left foot.  A June 2008 record notes that the 
Veteran was still being followed by the oncology department 
for lymphoma, but that there was no recurrence.

In a February 2009 letter, B.S., M.D. stated that the Veteran 
told her that he was involved in the chemical warfare 
division which included "biological radiological and 
chemical elements" during service which was "verified from 
reviewing his military service records."  She noted that, 
specifically, he was exposed to DDT when he mixed DDT in fog 
oil and ran it through a smoke generator to eradicate the 
mosquito for 30 nights straight.  She reported that the 
Veteran was treated for reflux esophagitis, rheumatoid 
arthritis, lymphoma of the right testicle in 2002, left 
testicular lymphoma in 2004, a staph infection in the neck in 
2005, lymphoma to the left knee in 2006, recurrence of the 
lymphoma to the left shin in 2008, hearing loss, and an 
episode of shingles, and that "all of this is related to his 
chemical/radiological/biological elements that he may or may 
not have been aware of while he was in service most 
specifically the DDT exposure.  The DDT exposure greatly 
reduces immune system and is a definite contributing factor 
to his immunological related problems."

In April 2009, the Veteran underwent a VA QTC examination.  
The report notes the Veteran's complaints of status post 
chemotherapy radiation bilateral orchiectomy; diffuse large 
B-cell lymphoma of both testicles' lymphoma of the left 
femur, knee, and tibia; and left foot drop secondary to 
lymphoma.  He reported current symptoms including limited use 
of the left leg, erectile dysfunction, left foot drop, 
difficulty walking and ambulating, pain, and fatigue.  

Physical examination revealed no evidence of lymphadenopathy, 
hepatomegaly, signs of bleeding, splenomegaly, evidence of 
superior vena cava syndrome or jaundice, or signs of anemia.  
Leg length was 100 centimeters and equal, bilaterally.  
Examination of the feet did not reveal any signs of abnormal 
weight bearing or breakdown, callosities, or unusual shoe 
wear pattern.  Ambulation required the use of a cane due to 
left foot drop.  Examination of the left foot did not reveal 
edema, disturbed circulation, weakness, atrophy of the 
musculature, tenderness, heat, redness, or instability.  
There was active motion in the metatarsophalangeal joint of 
the left great toe.  Palpation of the plantar surface of the 
left foot revealed no tenderness.  There was alignment of the 
Achilles tendon on the left while the Veteran was weight 
bearing.  There was no pes planus or pes cavus, but the 
Veteran did have hammertoes.  Morton's metatarsalgia was not 
present, but there was hallux valgus of the left foot.  The 
degree of angulation was moderate with no resection of the 
metatarsal head.  Hallux rigidus was not present, and the 
Veteran had limitations of being able to stand for only 15 to 
30 minutes.  He did not require any type of support with his 
shoes.  A genital examination revealed complete removal of 
the testicles on both sides.  Neurological examination of the 
left lower extremity revealed left foot drop.  Sensory 
function was abnormal with findings of loss of tactile touch, 
pinprick, and vibratory sense and temperature in the 
distribution of the tibial and peroneal nerve.  Left lower 
extremity reflexes revealed knee and ankle jerk to be 1+.  
Peripheral nerve examination revealed paralysis of the left 
foot and sensory changes in the peroneal and tibial nerve.  
There was motor dysfunction demonstrated by complete loss of 
ability to dorsiflex or plantarflex the left ankle.  Motor 
power was 2/5.  There was sensory dysfunction demonstrated by 
loss of sensation at the medial and lateral lower left leg 
and foot and plantar and dorsal surfaces.  The diagnoses were 
"[s]tatus [p]ost [l]arge B [c]ell [l]ymphoma with metastatic 
disease to testicles bilaterally and left leg (at femur, knee 
and tibia) with radiation scar on left thigh, with status 
post bilateral orchiectomy, with status post chemotherapy 
treatments, with status post radiation treatments to left leg 
with residual of radiation scar (as a complication) and 
residuals of [l]eft foot drop as a result of superficial 
peroneal nerve damage around the fibular head."

After a thorough review of the Veteran's claims file, with 
regard to the etiology of the Veteran's non-Hodgkin's 
lymphoma, the VA examiner concluded that he could not "offer 
an opinion regarding this matter without resorting to mere 
speculation" noting that "[i]f there were any 
[p]rofessional that has the medical knowledge to attempt to 
support a relationship between the DDT and lymphoma, it would 
be the Oncologist."  

The Veteran submitted numerous web pages in support of his 
claim.  He submitted web pages addressing DDT and its 
toxicological effects, its effects on the immune system, and 
providing general information and risk factors for non-
Hodgkin's lymphoma.  The Veteran also submitted evidence 
relating to the morbidity rates of Japanese encephalitis in 
Korea from 1955 through 1966.

In a January 2010 letter, B.S., M.D. opined that the 
Veteran's exposure to DDT during service caused his non-
Hodgkin's lymphoma.  She noted that she reviewed the 
Veteran's medical records in preparing her opinion.  In 
support of her opinion, she cited various medical treatises 
including a treatise from the International Agency for 
Research which determined that DDT may possibly cause cancer 
in humans and a December 2007 article which concluded that 
people exposed to banned organochlorine pesticides and other 
toxic chemicals are more likely to develop non-Hodgkin's 
lymphoma.  In addition, she cited to the most recent National 
Toxicology Program Report on Carcinogens which listed DDT as 
"reasonably anticipated to be a human carcinogen" and 
reported that "DDT is considered to be a 'probable' human 
carcinogen by the EOPA, associated with non-Hodgkin's 
lymphoma and multiple myeloma."  She also noted that the 
Environmental Protection Agency determined that DDT was a 
possible human carcinogen.  Last, she cited an article 
entitled Cancer Epidemiology and Prevention which found that 
there is evidence that the likelihood of non-Hodgkin's 
lymphoma is increased by exposure to DDT, the well-known 
organochlorine pesticide.

The Board finds that the evidence of record supports 
entitlement to service connection for non-Hodgkin's lymphoma.  
The record reflects numerous diagnoses of recurrent non-
Hodgkin's lymphoma.  Degmetich v. Brown, 104 F.3d 1328, 1333 
(Fed. Cir. 1997) (holding that the existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation).  Although the Veteran's service treatment 
records are negative for any diagnoses of or findings of non-
Hodgkin's lymphoma or exposure to DDT, the Veteran has 
provided competent and credible lay statements and testimony 
that he was exposed to DDT during active duty service.  In 
addition, his testimony and statements are corroborated by 
his military occupational specialty, which was a Chemical 
Equipment Repairman, and by his duty assignment to the U.S.A. 
Chemical Depot APO 76.  See Hickson, 12 Vet. App. at 253 
(holding that service connection requires medical, or in 
certain circumstances, lay evidence of inservice incurrence 
or aggravation of a disease or injury); see also Buchanan v. 
Nicholson, 451 F.3d 1331, 1336-37 (2006) (noting that the 
Board must determine whether lay evidence is credible due to 
possible bias, conflicting statements, and the lack of 
contemporaneous medical evidence, although that alone may not 
bar a claim for service connection); Layno v. Brown, 6 Vet. 
App. 465, 469-70 (1994) (holding that a lay witness is 
competent to testify to that which the witness has actually 
observed and is within the realm of his personal knowledge).  
Thus, the Veteran's lay statements and testimony is competent 
and credible evidence that he was exposed to DDT during 
active duty service.

In addition, the medical evidence of record reflects that the 
Veteran's recurrent non-Hodgkin's lymphoma is related to his 
exposure to DDT during active duty service.  Hickson, 12 Vet. 
App. at 253 (holding that service connection requires medical 
evidence of a nexus between the claimed inservice disease or 
injury and the current disability).  In several letters, 
B.K., M.D. and B.S., M.D. have reported opined that the 
Veteran's non-Hodgkin's lymphoma was caused by his exposure 
to DDT during active duty service.  The Board acknowledges 
the April 2009 VA QTC examiner's opinion that he could no 
provide an opinion regarding whether the Veteran's non-
Hodgkin's lymphoma was related to his active duty service or 
exposure to DDT without resorting to mere speculation.  
Perman v. Brown, 5 Vet. App. 237, 241 (1993) (finding that an 
opinion that did not provide a yes or no opinion constituted 
non-evidence in support of service connection).  As the April 
2009 VA QTC examiner failed to provide a definite opinion on 
the causal relationship between the Veteran's non-Hodgkin' s 
lymphoma and his exposure to DDT during active duty service, 
that opinion is therefore of little evidentiary value and 
amounts to what in essence is "non-evidence" of an 
etiological relationship to service.  See Sklar v. Brown, 5 
Vet. App. 104, 145-6 (1993) (holding that where a physician 
is unable to offer a definite causal relationship that 
opinion may not be utilized in establishing service 
connection as such an opinion is non-evidence).  Accordingly, 
the weight of the probative medical evidence of record 
supports a nexus between the Veteran's non-Hodgkin's lymphoma 
and his exposure to DDT during active duty service.  In this, 
and in other cases, only independent medical evidence may be 
considered to support VA findings.  VA adjudicators may not 
base a decision on its own unsubstantiated medical 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Thus, as the probative medical evidence of record 
reflects that the Veteran's non-Hodgkin's lymphoma is related 
to his inservice exposure to DDT, service connection for non-
Hodgkin's lymphoma is warranted.


ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for bilateral hearing loss 
is reopened; the claim is granted to this extent only.

Service connection for non-Hodgkin's lymphoma is granted.


REMAND

The Veteran is seeking entitlement to service connection for 
bilateral hearing loss.  After reviewing the Veteran's claims 
folder, the Board concludes that additional development is 
necessary in order to comply with VA's duty to assist.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A.  A review of the Veteran's 
claims file reveals that there are additional private medical 
treatment records identified by the record which have not 
been obtained by the RO and associated with the Veteran's 
claims file.

During his November 2009 hearing before the Board, the 
Veteran testified that his first post-service employer, Air 
Products, performed an audiological evaluation approximately 
three years after the Veteran's discharge from service which 
revealed severe right ear hearing loss.  The Veteran also 
testified that Air Products was still in business, but that 
he had not yet tried to obtain any records of his hearing 
evaluations from his former employer.  There is no indication 
in the Veteran's claims file that the RO has attempted to 
obtain the identified private treatment records from the 
Veteran's former employer.  Thus, the RO should request all 
of the identified private treatment records and associate 
them with the claims file.

In addition, the Veteran testified during his November 2009 
hearing before the Board that he qualified on several weapons 
which exposed him to acoustic trauma during service, 
including an M-1 Garand Rifle, a shoulder-fire bazooka, and a 
Browning automatic machine gun.  The Veteran also testified 
that he was assigned to an infantry outfit for nine months 
while stationed at Fort Lewis, Washington where he was 
exposed to acoustic trauma.  Review of the Veteran's claims 
file does not reflect that the RO has requested the Veteran's 
service personnel records.  Although the Veteran submitted 
copies of some of his personnel records, the RO must request 
and obtain the Veteran's complete service personnel records 
and associate them with the claims file.

Last, several emails from the RO dated in January 2007 
reflect that the Veteran's claims file could not be located.  
In February 2007, the RO notified the Veteran that his claims 
file could not be located and that a rebuilt folder was 
established.  In addition, in a July 2007 letter, the RO 
again notified the Veteran that they were "having a 
difficult time locating [his] claims folder."  However, 
review of the Veteran's current claims file reflects that his 
service treatment records are associated with the claims 
file, and that there are original records dating back to 
February 1960 in the claims file.  Thus, it is unclear to the 
Board whether the Veteran's original claims file was found 
and consolidated with the rebuilt folder, or whether a 
rebuilt folder was established.  If a rebuilt folder was 
established, it does not appear that the claims file was 
rebuilt in accordance with VA procedures.  See M21-1MR, Part 
III, subpart ii, Chapter 4, Section D.  Thus, the RO must 
determine and indicate in the claims file whether the 
Veteran's original claims file was lost, and if so, whether 
the original claims file was ever located and consolidated 
with the rebuilt claims file.  If the current claims file is 
a rebuilt claims file, the RO must ensure that all attempts 
to locate and/or rebuild the original claims file in 
accordance with proper procedures were followed, document all 
actions taken in narrative form, and associate all findings 
and actions taken with the claims file.  

Accordingly, the case is remanded for the following action:

1.  The RO must request all of the 
Veteran's personnel records and ensure 
that they are associated with the 
Veteran's claims file.  All information 
obtained must be made part of the file.  
In addition, after obtaining the 
appropriate authorizations, the RO must 
contact Air Products, the Veteran's former 
employer, and request that they provide 
all clinical records of treatment of the 
Veteran.  All attempts to secure the 
evidence listed above must be documented 
in the claims file.  If, after making 
reasonable efforts to obtain named 
records, such records cannot be obtained, 
the Veteran must be notified and (a) the 
specific records that cannot be obtained 
must be identified; (b) the efforts that 
were made to obtain those records must be 
explained; and (c) any further action to 
be taken by VA with respect to the claims 
must be noted.  The Veteran and his 
representative must then be given an 
opportunity to respond.

2.  The RO must determine and indicate in 
the claims file whether the Veteran's 
original claims file was lost, and if so, 
whether the original claims file was ever 
located and consolidated with the rebuilt 
claims file.  If the current claims file 
is a rebuilt claims file, the RO must take 
all procedurally appropriate actions to 
locate and/or rebuild the original claims 
file in accordance with M21-1MR, Part III, 
Chapter 4.  All pertinent documentation 
and inquiries must be associated with the 
claims file.  All attempts to secure the 
Veteran's original claims file must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain the original claims file, the RO is 
unable to secure same, the RO must notify 
the Veteran and his representative and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  For any unavailable U.S. 
Government records, to include the 
Veteran's service personnel records, the 
RO must indicate in writing that further 
attempts to locate or obtain such records 
would be futile.  The Veteran and his 
representative must then be given an 
opportunity to respond.

3.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim for 
entitlement to service connection for 
bilateral hearing loss must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the Veteran and 
his representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

4.  THE VETERAN'S APPEAL IS ADVANCED ON 
THE DOCKET.  This claim must be afforded 
expeditious treatment.  

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


